Title: To Alexander Hamilton from Isaac Ledyard, 28 February 1792
From: Ledyard, Isaac
To: Hamilton, Alexander



Dear sir
NYork Feby 28th. 1792

The inclosed was left with Mr. Hazard to forward but was carelessly mislaid & forgoten. I do not recollect the contents, but will recollect the impression under which it was written, & that the design must have been to prevent drawn swords. I shall be able in a few days to convince you that on election grounds you need not be the enemy of Mr. ——— & I hope nothing else will disturb the operation of the experiment. I should have admired the candour & firm integrity which dictated your Letter had it been recd. from almost any other person. It afforded me no new subject of pleasure or contemplation comeing from whence it did. It is probable that by next Sunday I may be able to give you the satisfaction herein intimated. I am most respectfully in all things your assured friend & Obedt. Servt.
Isaac Ledyard
